 Case 7:19-cr-00029-MFU Document 59 Filed 08/10/20 Page 1 of 5 Pageid#: 369




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
                     v.                            )   Case No. 7:19-cr-29
                                                   )
                                                   )   By: Michael F. Urbanski
WOOD DAVID CARROLL,                                )
   Defendant                                       )   Chief United States District Judge


                              MEMORANDUM OPINION

       This matter comes before the court on defendant Wood David Carroll’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 49. The Federal Public

Defender filed a response, indicating that it would not be filing any additional pleadings on

Carroll’s behalf, ECF No. 52. The government has filed a response opposing Carroll’s motion,

ECF No. 56. The court will DENY Carroll’s motion because he has not demonstrated that

extraordinary and compelling reasons exist to warrant his release.

                                              I.

       On June 3, 2019, Carroll entered a guilty plea to Counts One and Two of the indictment

against him. Count One charged Carroll with possession with intent to distribute a mixture

and substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(C). Count two charged Carroll with possession of a firearm in

furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c). This court

sentenced Carroll to 52 months imprisonment and three years of supervised release. Carroll is

scheduled to be released on October 9, 2022 and is currently housed at FCI Morgantown.



                                              1
 Case 7:19-cr-00029-MFU Document 59 Filed 08/10/20 Page 2 of 5 Pageid#: 370




       On June 19, 2020, Carroll filed a pro se motion seeking compassionate release due to

the COVID-19 pandemic. In his motion, Carroll asserts that he sent a request to the warden

on April 22, 2020 seeking compassionate release and received a denial on May 5, 2020. Carroll

then appealed that decision and was again denied on May 22, 2020. Carroll was also denied

COVID home confinement by the Bureau of Prisons (BOP). Carroll asks the court to reduce

his sentence because he is at a heightened risk of contracting COVID-19 due to having

contracted tuberculosis as a child and previously suffering from pneumonia.

                                              II.

       In general, a “court may not modify the term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). However, the compassionate release statute, 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act, creates an exception to this rule and

authorizes courts to modify terms of imprisonment as follows:

              The court may not modify a term of imprisonment once it has
              been imposed except that—in any case—the court, upon motion
              of the Director of the Bureau of Prisons, or upon motion of the
              defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons
              to bring a motion on the defendant’s behalf or the lapse of 30
              days from the receipt of such a request by the warden of the
              defendant’s facility, whichever is earlier, may reduce the term of
              imprisonment (and may impose a term of probation or
              supervised release with or without conditions that does not
              exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction
              . . . and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission.




                                               2
 Case 7:19-cr-00029-MFU Document 59 Filed 08/10/20 Page 3 of 5 Pageid#: 371




       The U.S. Sentencing Guidelines Manual (“USSG”) published a Policy Statement that

advises, in part, that a court should consider whether extraordinary and compelling reasons

warrant a reduction in an inmate’s sentence. USSG § 1B1.13. The Application Notes for the

Policy Statement state that “extraordinary and compelling reasons” exist where (A) the

defendant is suffering from a terminal or serious medical condition; (B) the defendant is over

65 years old, has failing health, and has served at least ten years or 75 percent of his sentence,

whichever is less; (C) the caregiver of the defendant’s minor child dies or becomes

incapacitated, or the defendant’s spouse or partner becomes incapacitated and the defendant

is the only available caregiver; or (D) as determined by the Director of the BOP, for “other

reasons” other than, or in combination with, the reasons described in Application Notes (A)-

(C). Id., at cmt. n. 1(A)-(D).

       “In the context of the COVID-19 outbreak, courts have found extraordinary and

compelling reasons for compassionate release when an inmate shows both a particularized

susceptibility to the disease and a particularized risk of contracting the disease at his prison

facility.” United States v. Harper, No. 7:18-cr-25, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28,

2020) (citing United States v. Feiling, No. 3:19-cr-112, 2020 WL 1821457, at *7 (E.D. Va. Apr.

10, 2020)). Here, Carroll has failed to establish that such extraordinary compelling reasons

warrant a reduction in his sentence. Carroll argues that a prior diagnosis of tuberculosis and

having previously suffered from pneumonia on multiple occasions create the extraordinary

and compelling circumstances. The court disagrees. Under the Policy Statement and

Application Notes, the court is encouraged to consider if the inmate’s medical conditions

prove sufficiently extraordinary and compelling to justify a sentence modification. See USSG


                                                3
    Case 7:19-cr-00029-MFU Document 59 Filed 08/10/20 Page 4 of 5 Pageid#: 372




§ 1B1.13, n. 1(A). With respect to medical conditions, “[w]hen assessing compassionate release

motions during the pandemic, the Court examines the Center for Disease Control and

Prevention’s [CDC] list of risk factors for severe COVID-19 complications.” Wilson v. United

States, No. 2:11-cr-180, 2020 WL 3315995, at *3 (E.D. Va. June 18, 2020). As such, the CDC

has issued guidance on specific risk factors that place individuals at a higher risk of severe

outcomes from COVID-19.1

        While the CDC lists multiple underlying medical conditions that place individuals at

higher risk of severe illness if they contract COVID-19 (e.g., chronic kidney disease, chronic

obstructive pulmonary disease, and serious heart conditions), Carroll has not identified that

he suffers from any of the CDC-identified risk factors. In fact, Carroll’s medical records

indicate that his tuberculosis is resolved, and he last suffered from pneumonia in 2009. See

ECF No. 56-3, at 24, 29, 44, 49. Nothing else in Carroll’s motion or medical records indicate

that he is more susceptible to contracting a serious case of COVID-19.2

        Accordingly, because Carroll has not shown that he suffers from a serious medical

condition that increases his risk of severe illness from COVID-19, the court finds that Carroll

has not demonstrated “extraordinary and compelling” reasons to warrant a sentence reduction

under § 3582(c)(1)(A).3



1 Available at: https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-risk.html (last
visited August 6, 2020).
2
  The court also notes that Carroll has not demonstrated a particularized risk of contracting COVID-19 at
FCI Morgantown. See Harper, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28, 2020). Current BOP records
indicate that there are no active cases of COVID-19 at FCI Morgantown and that one staff member has
recovered. See https://www.bop.gov/coronavirus/(last visited August 6, 2020).
3 Because the court finds that Carroll has not presented extraordinary and compelling reasons to warrant a

reduction in his sentence, it need not determine if the § 3553(a) factors weigh in favor of his release. While the
court is sympathetic to Carroll’s medical conditions and the risk that COVID-19 poses, “the mere existence of
                                                        4
 Case 7:19-cr-00029-MFU Document 59 Filed 08/10/20 Page 5 of 5 Pageid#: 373




                                                    III.

        For the reasons stated herein, the court DENIES Carroll’s motion for compassionate

release, ECF No. 49. The clerk is directed to send a copy of this memorandum opinion and

accompanying order to the petitioner, his counsel of record, and the United States. An

appropriate order will be entered.

        It is so ORDERED.

                                                  Entered: August 7, 2020
                                                                         Michael F. Urbanski
                                                                         Chief U.S. District Judge
                                                                         2020.08.07 17:33:16
                                                                         -04'00'
                                                  Michael F. Urbanski
                                                  Chief United States District Judge




COVID-19 in society . . . cannot independently justify compassionate release.” United States v. Raia, 954 F.3d
594, 597 (3rd Cir. 2020).
                                                      5
